Case 1:17-cv-00374-LPS Document 415 Filed 11/14/18 Page 1 of 1 PagelD #: 6611

FARNAN.

VIA E-FILING

The Honorable Leonard P. Stark

U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building

844 North King Street

Unit 26, Room 6124

Wilmington, DE 19801-3555

November 14, 2018

Re: Bristol-Myers Squibb Company, et al. v. Aurobindo Pharma USA Inc., et al.,
C.A. No. 17-cv-374-LPS (consolidated)

Dear Chief Judge Stark:

Pursuant to the Court’s November 7, 2018 Oral Order, Plaintiffs respectfully submit this
letter informing the Court that the dispute between Plaintiffs and Unichem Laboratories (see D.1.
386) has been resolved. As a result, only the dispute between Plaintiffs and Sigmapharm
Laboratories, LLC (see D.I. 395) will proceed at the November 30, 2018 discovery
teleconference.

The parties are available at the Court’s convenience should Your Honor wish to discuss
this matter further.

Respectfully submitted,
/s/ Michael J. Farnan
Michael J. Farnan

cc: Counsel of Record (Via E-Filing)

919 N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777-0300 ¢ FAX: (802) 777-0301 ¢« WWW.FARNANLAW.COM
